[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
After both defendants were defaulted after failing to appear, a hearing in damages was held. The plaintiff testified to the nature of the assault and the injuries he suffered. Further, the plaintiff introduced medical records and bills. The medical bills totaled $3,649. In light of the nature of the attack and the effect it has had on the plaintiff, the court finds the following damages:
    $3649 economic damages $70,000 noneconomic damages
Judgment may enter in the amount of $73,649.00 plus costs against both defendants.
DiPentima, J.